MEMORANDUM2
Richard M. Wanda appeals pro se the district court’s summary judgment in his Bivens action alleging that Secret Service Agent Fithen violated his constitutional rights by obtaining an arrest warrant supported by false statements. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
We conclude that the district court properly granted summary judgment to Agent Fithen because Wanda failed to present any evidence that Fithen knew or should have known that any statements in his affidavit supporting the arrest warrant for *639Wanda were false. See Franks v. Delaware, 438 U.S. 154, 155-56, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978); Branch v. Tunnel, 937 F.2d 1382, 1387 (9th Cir.1991).
To the extent that Wanda argues that the district court erred by denying his request for appointment of counsel, the argument lacks merit because he has not demonstrated exceptional circumstances. See Ten'ell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.